Ms. Cathyrn E. Hinshaw, Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion regarding a proposal under which the Arkansas Fire and Police Pension Review Board ("PRB") would consider and rule on disability applications for retirement for local police and fire pension plans. You have asked whether it would be appropriate for the law to be amended to require the PRB to rule upon requests for disability retirement from local plans.
The question of the appropriateness of such an amendment is properly addressed to the legislative branch. While there appears, as a general matter, to be no legal impediment to an amendment of this nature, this question is a matter for determination by the General Assembly within the ambit of its legislative authority.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh